Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Notice to Applicants
This communication is in response to the Proposed Amendment filed on 06/16/2021.
Claims 2-26 are under examination.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such amendment, it MUST be submit no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone conversation with Applicant’s representative on 06/28/2021, and followed by Email confirmation.

Please replace the current listing of claims with the following:

                                                                                                
(Cancelled)      

2.         (Proposed Amendment) A client computing device node, the computing device node operating in a network computing environment including a plurality of nodes, wherein the plurality of nodes include a backend server-type node and one or more remote server-type nodes, the computing device node comprising:
            a processor;
            memory, cooperating with the processor;
            an activator to execute on the processor, the activator to: 
receive a notification of a selection of one or more service agents from the backend server-type node; 
download the one or more service agents to the computing device node;
install the one or more service agents on the computing device node;
determine that an installation status of the one or more service agents on the client computing device node is correct; and 
reinstall or uninstall the one or more service agents when the determined installation status is incorrect; and
            a loader separate and independent of the activator, the loader to execute on the processor, the loader having administrative rights with respect to the client computing device node, the loader including:
an operability component to confirm an operability of the activator; and 
a management component to use the activator to manage the installation status of the one or more service agents on the client computing device node,

wherein the backend server-type node operates to control what processes run on the computing device node,
wherein the one or more remote server-type nodes operate to store data and performs calculations for the computing device node.

            3.         (Previously Presented) The computing device node of claim 2, wherein the operability component of the loader is to:
            conduct a presence verification of the activator on the computing device node,
            download the activator to the computing device node if the presence verification is unsuccessful, and
            install the activator on the computing device node to confirm the operability of the activator.

            4.         (Previously Presented) The computing device node of claim 2, wherein the operability component of the loader is to:
            conduct an authentication of the activator,
            download a replacement activator if the authentication is unsuccessful, and
            install the replacement activator on the computing device node to confirm the operability of the activator.


            a synchronization component to query the backend server-type node for service agent selections;
            a notification component to receive [[a]] the notification of [[a]] the selection of the one or more service agents for download from the backend server-type node;
            a download component to download the one or more service agents to the computing device node; and
            an installation component to install the one or more service agents on the computing device node.

            6.         (Previously Presented) The computing device node of claim 5, wherein the download component of the activator is to:
            obtain a media access control (MAC) address associated with the computing device node from the loader, and
            use the MAC address obtained from the loader in one or more authentication communications with the one or more remote server-type nodes.

            7.         (Previously Presented) The computing device node of claim 6, wherein the loader includes a MAC component to read the MAC address from a first location on the computing device node that is accessible by an application layer of the computing device node, and store 

            8.         (Previously Presented) The computing device node of claim 2, wherein the loader includes a heartbeat component to issue a heartbeat message to the activator.

            9.         (Previously Presented) The computing device node of claim 2, further including a booter to invoke the loader from a factory image of the computing device node.      

            10.       (Proposed Amendment) A method comprising:
            confirming, by a loader of a computing device node having administrative rights with respect to the computing device node, an operability of an activator on the computing device node, the loader being separate and independent of the activator; [[and]]
receiving, by the activator, a notification of a selection of one or more service agents from a backend server-type node;
            downloading, by the activator, the one or more service agents to the computing device node;
installing, by the activator, the one or more service agents on the computing device node; and
determining, by the activator, that an installation status of the one or more service agents on the computing device node is correct, and reinstalling or uninstalling the one or more service agents when the determined installation status is incorrect,

wherein the backend server-type node operates to control what processes run on the computing device node,
wherein the one or more remote server-type nodes operate to store data and performs calculations for the computing device node.

            11.       (Previously Presented) The method of claim 10, wherein confirming the operability of the activator includes:
            conducting a presence verification of the activator on the computing device node; 
            downloading the activator to the computing device node if the presence verification is unsuccessful; and
            installing the activator on the computing device node.

            12.       (Previously Presented) The method of claim 10, wherein confirming the operability of the activator includes:
            conducting an authentication of the activator;
            downloading a replacement activator to the computing device node if the authentication is unsuccessful; and
            installing the replacement activator on the computing device node.


            querying, by the activator, the backend server-type node for service agent selections;
            receiving, by the activator, a notification of a selection of the one or more service agents for download from the backend server-type node;
            downloading, by the activator, the one or more service agents to the computing device node;
            installing, by the activator, the one or more service agents on the computing device node; and
            uninstalling, by the activator, one or more service agents that are not selected for download to the computing device node.

            14.       (Previously Presented) The method of claim 13, further including conducting, by the activator, a presence verification of the one or more service agents on the computing device node, wherein the downloading and installing is conducted for service agents whose presence cannot be verified on the computing device node.

            15.       (Previously Presented) The method of claim 13, further including:
            obtaining, by the activator, a media access control (MAC) address associated with the computing device node from the loader; and
            using, by the activator, the MAC address obtained from the loader in one or more authentication communications with the one or more remote server-type nodes.

            16.       (Previously Presented) The method of claim 15, further including:
            reading, by the loader, the MAC address from a first location on the computing device node that is accessible by an application layer of the computing device node; and
            storing, by the loader, the MAC address to a second location on the computing device node that is inaccessible by the application layer of the computing device node.

            17.       (Previously Presented) The method of claim 10, further including issuing, by the loader, a heartbeat message to the activator.

            18.       (Previously Presented) The method of claim 10, further including:
            invoking the loader from a factory image of the computing device node; and
            upgrading one or more of the activator or the loader based on a notification from the backend server-type node.

            19.       (Proposed Amendment) At least one non-transitory computer readable storage medium comprising a set of instructions which, when executed, cause a computing device node to:
            confirm, by a loader of the computing device node having administrative rights with respect to the computing device node, an operability of an activator on the computing device node, the loader being separate and independent of the activator; [[and]]
receive, by the activator, a notification of a selection of one or more service agents from a backend server-type node;
            download, by the activator, the one or more service agents to the computing device node;
install, by the activator, the one or more service agents on the computing device node; and
determine, by the activator, that an installation status of the one or more service agents on the computing device node is correct, and reinstall or uninstall the one or more service agents when the determined installation status is incorrect,
wherein the computing device node operates to provide communications from an end user to the backend server-type node and the one or more remote server-type nodes, 
wherein the backend server-type node operates to control what processes run on the computing device node,
wherein the one or more remote server-type nodes operate to store data and performs calculations for the computing device node.

            20.       (Previously Presented) The at least one computer readable storage medium of claim 19, wherein the instructions, when executed, cause the computing device node to:
            conduct a presence verification of the activator on the computing device node;
            download the activator to the computing device node if the presence verification is unsuccessful; and
            install the activator on the computing device node to confirm the operability of the activator.

            21.       (Previously Presented) The at least one computer readable storage medium of claim 19, wherein the instructions, when executed, cause the computing device node to:
            conduct an authentication of the activator;
            download a replacement activator if the authentication is unsuccessful; and
            install the replacement activator on the computing device node to confirm the operability of the activator.

            22.       (Proposed Amendment) The at least one computer readable storage medium of claim 19, wherein the instructions, when executed, cause the computing device node to:
            query, by the activator, the backend server-type node for service agent selections;
            receive, by the activator, a notification of a selection of the one or more service agents for download from the backend server-type node;
            download, by the activator, the one or more service agents to the computing device node; and
            install, by the activator, the one or more service agents on the computing device node to use the activator to install the one or more service agents.

            23.       (Previously Presented) The at least one computer readable storage medium of claim 22, wherein the instructions, when executed, cause the computing device node to:
            obtain, by the activator, a media access control (MAC) address associated with the computing device node from the loader; and


            24.       (Previously Presented) The at least one computer readable storage medium of claim 23, wherein the instructions, when executed, cause the computing device node to:
            read, by the loader, the MAC address from a first location on the computing device node that is accessible by an application layer of the computing device node; and
            store, by the loader, the MAC address to a second location on the computing device node that is inaccessible by the application layer of the computing device node.

            25.       (Previously Presented) The at least one computer readable storage medium of claim 19, wherein the instructions, when executed, cause the computing device node to issue, by the loader a heartbeat message to the activator.

            26.       (Previously Presented) The at least one computer readable storage medium of claim 19, wherein the instructions, when executed, cause the computing device node to invoke the loader from a factory image of the computing device node.


Allowable Subject Matter
Claims 2-26 are allowed.
The following is an examiner's statement of reasons for allowance: The following is an examiner's statement of reasons for allowance: This communication warrants No Examiner's Reason for Allowance, applicant's reply make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). Specifically, applicant’s proposed amendments filed on 06/16/2021 and Examiner’s amendment make the record clear as to the reasons for allowance for this application, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14).
Any comments Applicants considers necessary must be submitted no later than the payment of the Issue Fee and to avoid processing delays, should preferable accompany the Issue Fees. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance". In event of any post-allowance papers (e.g. IDS, 312 amendment, petition, etc.), Applicant is exhorted to mail papers to the Production Control branch in Publications or faxed to post-allowance papers correspondence branch at (703) 308-5864 to expedite issuing process or call PUB's Customer Service if any questions at (703) 305-8497.



Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure: 
US 20130238788 A1		CLOUD SERVICES SYSTEM

US 20110184993 A1		Independent Access to Virtual Machine Desktop Content
US 20100250907 A1		SYSTEMS AND METHODS FOR PROVIDING CONFIGURATION MANAGEMENT SERVICES FROM A PROVISIONING SERVER
US 20110209064 A1		SYSTEM AND METHOD FOR PROVIDING VIRTUAL DESKTOP EXTENSIONS ON A CLIENT DESKTOP
US 20130297802 A1		SYSTEMS AND METHODS FOR ADAPTIVE APPLICATION PROVISIONING
US 20130031224 A1		AUTOMATED PROVISIONING AND MANAGEMENT OF CLOUD SERVICES
US 20140025816 A1		METHOD AND APPARATUS OF CLOUD COMPUTING SUBSYSTEM
US 20140280966 A1		INTEGRATED CLOUD SERVICE BROKERAGE (CSB) PLATFORM FUNCTIONALITY MODULES
US 20150207697 A1		PROVISIONING PERSISTENT, DYNAMIC AND SECURE CLOUD SERVICES
US 20150178108 A1		Fast Instantiation of Virtual Machines
US 20130297921 A1		CLOUD VIRTUAL MACHINE PROVISIONING USING VIRTUAL STORAGE

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON CHIANG whose telephone number is (571)270-3393.  The examiner can normally be reached on 9 AM to 6 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON CHIANG/Primary Examiner, Art Unit 2431